Citation Nr: 0006879	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  00-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for 
residuals of a jaw injury. 

2.  Entitlement to restoration of service connection for a 
facial scar. 

3.  Entitlement to restoration of service connection for 
residuals of a left wrist injury. 

4.  Entitlement to restoration of service connection for 
residuals of a fracture of the left little finger. 

5.  Entitlement to restoration of service connection for 
residuals of a lip scar. 

6.  Entitlement to restoration of service connection for 
residuals of a tracheostomy scar. 



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had periods of active duty between September 1977 
and September 1980; September 1981 and June 1991; and January 
1994 and April 1996.  

The Regional Office (RO) in March 2000 notified the Board of 
Veterans' Appeals (Board) that the veteran requested return 
of his claims file to the RO so that a pension claim could be 
processed.   

The case is, therefore, REMANDED to the RO for the following 
action:

The RO should take any appropriate action 
with respect to the veteran's request to 
process his claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




